


Exhibit 10.3




SUMMARY OF TRUSTEE COMPENSATION ARRANGEMENTS




Northeast Utilities ("NU") pays each non-employee Trustee serving on January 1
an annual cash retainer in the amount of $100,000 for service on the Board
during his or her term of office, including participation in all Board and
Committee meetings.  In addition, Trustees holding the positions of
Non-Executive Chairman of the Board, Lead Trustee, Chair of the Audit Committee,
Chair of the Compensation Committee, Chair of the Corporate Governance
Committee, and Chair of the Finance Committee on January 1 receive annual cash
retainers in the amounts set forth below.  All cash retainers are payable in
equal installments on the first business day of each calendar quarter.  




Retainer

Annual Amount

Lead Trustee

$25,000

Audit Committee Chair

$15,000

Compensation Committee Chair

$10,000

Corporate Governance Committee Chair

$10,000

Finance Committee Chair

$10,000




Each non-employee Trustee serving on January 1 also receives a grant under the
Northeast Utilities Incentive Plan (the "Plan"), effective on the 10th business
day of each such year, of that number of Restricted Share Units ("RSUs")
resulting from dividing $100,000 by the average closing price of our common
shares as reported on the New York Stock Exchange for the 10 trading days
immediately preceding such date and rounding the resulting amount to the nearest
whole RSU.  RSUs vest on the next business day following the grant, and
distribution to the Trustee in equivalent common shares is deferred until the
tenth business day of January of the year following retirement from Board
service.  Any individual who is elected to serve as a Trustee after January 1 of
any calendar year receives an RSU grant prorated from the date of such election
and granted on the first business day of the month following such election.  




On January 15, 2014, each non-employee Trustee was granted 2,381 RSUs under the
Plan, all of which vested on January 16, 2014.




Share ownership guidelines set forth in NU's Corporate Governance Guidelines
require each Trustee to attain and hold 7,500 common shares and/or RSUs of the
Company within five years from January 1 of the year succeeding their date of
election to the Board.  All of the current Trustees exceed the share ownership
threshold or are expected to do so within the stated period.




Pursuant to the Northeast Utilities Deferred Compensation Plan (the "Deferred
Compensation Plan"), prior to the year earned, each Trustee may irrevocably
elect to defer receipt of all or a portion of their cash compensation.  Deferred
funds are credited with deemed earnings on various deemed investments as
permitted by the Deferred Compensation Plan.  Deferred compensation is payable
either in a lump sum or in installments in accordance with the Trustee’s prior
election.  There were no above-market earnings in deferred compensation value
during 2014, as the terms of the Deferred Compensation Plan provide for
market-based investments, including NU Common Shares.  We do not provide pension
benefits to our non-employee Trustees.

 

In addition, when applicable, we pay travel-related expenses for spouses of
Trustees who attend Board functions, but the Company does not pay tax gross-up
payments in connection with such expenses.  The Internal Revenue Service
considers payment of travel expenses for a Trustee’s spouse to be imputed income
to the individual Trustee.  There were no reportable travel-related expenses for
spouses of Trustees during 2014.









